Citation Nr: 1116890	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to specially adapted housing. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1958 to August 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied entitlement to specially adapted housing.  

The October 2008 rating action also denied entitlement to special home adaptation.  In the notice of disagreement which was received at the RO later in October 2008, the Veteran expressed disagreement with the entirety of that decision.  Thus, the March 2009 statement of the case (SOC) included the specially adapted housing and special home adaption claims.  However, in the May 2009 substantive appeal, the Veteran indicated that he only wished to appeal the denial of his specially adapted housing claim.  38 C.F.R. § 20.202 (2010) [if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed].  Thus, an appeal has not been perfected as to the issue of entitlement to special home adaptation, and that claim is not before the Board.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

In December 2009, prior to certification of the appeal to the Board, the Veteran's attorney, Darla J. Lilley, submitted a written notice of withdrawal of services.  Because the attorney has properly withdrawn as the Veteran representative, and because the Veteran has not since notified the Board of any new representation, the Board will conclude that the Veteran is currently unrepresented in the instant appeal.  See 38 C.F.R. § 20.608 (2010).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks entitlement to specially adapted housing.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for a permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss, or loss of use, of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.308 (2010).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.309(d) (2010).  

In the present appeal, service connection has been granted for: degenerative joint disease and degenerative disc disease of the lumbar spine with stenosis and radiation to the right hip and leg (60%); residuals of a fracture of the 1st, 2nd, 3rd and 4th metatarsal bones with deformity, ankylosis of the left ankle, and traumatic arthritis (40%); and residuals of a left tibia/fibula fracture with left knee involvement (30%).  The Veteran has been rated as totally disabled for compensation purposes based on individual unemployability (TDIU) since April 1987.  

The evidence of record does not indicate that the Veteran is blind and he does not contend otherwise.  Similarly, the Veteran does not contend that he has lost the use of an upper extremity.  Instead, the Veteran contends that the combination of his service-connected left leg disabilities and his service-connected lumbar spine disability with stenosis and radiation to the right hip and leg are making ambulation difficult.  See a November 2009 statement. 

In support of these contentions, the Veteran has submitted multiple lay statements indicating that he has difficulty ambulating due to his service-connected disabilities and that he uses a leg brace and a cane.  Id.  In December 2010, A.S. M.D., indicated that the Veteran utilizes a "left leg brace with shoe which he must wear when ambulating."  However, the record also includes VA treatment records from July and September 2008 which indicate that the Veteran is ambulatory with a normal gait. 

Accordingly, and under these circumstances, the Board finds that a medical opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

In addition, while the RO sent the Veteran a notice letter in August 2008, that letter did not inform the Veteran of what evidence is necessary to establish entitlement to specially adaptive housing.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  The Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice compliant letter pertaining to the claim for specially adapted housing.  

2.  Then, schedule the Veteran for an appropriate VA examination.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should be asked to address the following:

A) Whether the service-connected degenerative joint disease and degenerative disc disease of the Veteran's lumbar spine with stenosis and radiation to his right hip and leg; residuals of a fracture of the 1st, 2nd, 3rd and 4th metatarsal bones with deformity, ankylosis of his left ankle, and traumatic arthritis; and residuals of a left tibia/fibula fracture with left knee involvement result in the loss of use of both of his lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

B) Whether the service-connected degenerative joint disease and degenerative disc disease of the Veteran's lumbar spine with stenosis and radiation to his right hip and leg; residuals of a fracture of the 1st, 2nd, 3rd and 4th metatarsal bones with deformity, ankylosis of his left ankle, and traumatic arthritis; and residuals of a left tibia/fibula fracture with left knee result in the loss of use of one lower extremity, together with residuals of an organic disease or injury, which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

The phrase "preclude locomotion" is defined by VA regulations as: "the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible." 

Complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Following completion of the above, readjudicate the issue of entitlement to specially adapted housing.  If the decision remains adverse to the Veteran, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

